Claim DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 06/22/2020. 
2.	Claims 1-3, 8-17, 19, 20, 22 and 23 are pending in this application; claims 1, 19 and 20 are independent claims. Claims 1, 19, 20, 22 and 23 have been amended; and, claims 4-7, 18 and 21 have been cancelled 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 2, 8, 16, 19, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 20130198678 A1) and Morton et al. (“Morton”, US 20130057489 A1).
	As per claim 1, Lee teaches control method of an image processing apparatus, the control method comprising: displaying a page on a display unit (figs. 3, 9-30 and 35-40); performing a first figs. 3, 9-30 and 35-40; para [0078-0080]: an animation of a page turning around  a reference line when a touch input is located at a first lower point 720 by a preset angle “e.g.,  -30° ~ +30° ”), wherein the touch operation is an operation of touching with an operator a predetermined region where the first page is displayed, and wherein the moving operation is an operation of moving the operator with which the predetermined region has been touched by the touch operation in a direction toward the reference line (figs. 3, 9-30 and 35-40: direction indicated by arrows); identifying an angle to which the page turns by the moving operation, based on a movement velocity of the operator in the moving operation performed in the predetermined region (para [0034]: for the page turning, “the controller 190 computes a transformed degree of the page based on touch information (e.g. the location, moving direction and speed)”); finding a sum of an angle of turning of the first page before performing the moving operation and the angle identified based on the movement velocity (para [0101, 0104]: e.g. computed moving direction may include a value such as 30°); controlling, in a case where the moving operation is performed after performing the first display process, whether or not to perform a second display process based on whether or not the found sum is greater than a predetermined threshold wherein the second display process is a process for displaying, on the display unit, a predetermined animation showing that the first page after turning by the first display process further turns around the reference line such that an edge of the first page goes across a position of the reference line, and wherein, in a case where the second display process is performed, a page displayed in the predetermined region is changed from the first page to a second page (para [0071, 0075, 0078, 0101, 0104-0109, 0114- 0121]: e.g. 60° is a threshold angle in which subsequent pages start to be turned to the left side so that if the page turning angle does not reach the 60° threshold, pages are not turned). Lee does not disclose performing, before a moving operation is performed, a first display 
However, Morton in the analogous art of page turning teaches: performing, before a moving operation is performed, a first display process of displaying an animation on the display unit in a case where a touch operation is performed and performing a second display process in a case where a moving operation is performed and after turning by the first display process (para [0053]: providing a preview of a page turning animation, i.e. performing, before a user may perform a moving operation to perform a second display process of displaying the next page, a preview of a turning to a next page animation, the moving operation may be performed after the page turning animation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morton with the teachings of Lee. One having ordinary skill in the art would have been motivated to combine such pages to provide user guidance in a case where users do not know how to navigate to the next page.
As per claim 2, the modified Lee teaches the control method according to Claim 1. The modified Lee further teaches, in a case where the moving operation is performed in the predetermined region and the movement velocity is at or above a predetermined value, the second display process is performed, and in a case where the moving operation is performed in the predetermined region and the movement velocity is below the predetermined value, the second display process is not performed (Lee: para [0081, 0090]: if the touch input unit is moved at “a larger force (e.g. speed)…the page may be turned”). 
As per claim 8, the modified Lee teaches the control method according to Claim 1. The modified Lee further teaches in a case where the predetermined animation is displayed, any one of a plurality of the predetermined animations that each differ regarding a degree of change in velocity per unit time Lee: para [0061, 0081, 0120]: using acceleration to generate page turning animation of a single page, 100 pages, etc.). 
As per claim 16, the modified Lee teaches the control method according to Claim 1. The modified Lee further teaches that the predetermined region for displaying the first page, and a particular region for displaying a third page, are displayed on the display unit, and wherein, in a case where the moving operation is performed in the predetermined region, the page displayed in the predetermined region is changed from the first page to the second, and wherein, in a case where the moving operation is performed in the predetermined region, a page displayed in the particular region is changed from the third page to a fourth page (Lee: para [0075, 0120]: e.g. 60° is a threshold angle in which subsequent pages start to be turned to the left side). 
As per claim 19, Lee teaches an image processing apparatus comprising: a display unit configured to display-a page on a display unit (figs. 3, 9-30 and 35-40); a performance unit configured to perform a first display process of displaying an animation on the display unit in a case where a touch operation is performed wherein the animation shows that a first page is turned by a predetermined angle around a reference line (figs. 3, 9-30 and 35-40; para [0078-0080]: an animation of a page turning around  a reference line when a touch input is located at a first lower point 720 by a preset angle “e.g.,  -30° ~ +30° ”), wherein the touch operation is an operation of touching with an operator a predetermined region where the first page is displayed, and wherein the moving operation is an operation of moving the operator with which the predetermined region has been touched by the touch operation in a direction toward the reference line (figs. 3, 9-30 and 35-40: direction indicated by arrows); identifying an angle to which the page turns by the moving operation, based on a movement velocity of the operator in the moving operation performed in the predetermined region (para [0034]: for the page turning, “the controller 190 computes a transformed degree of the page based on touch information (e.g. the location, moving direction and speed)”); finding a sum of an angle of turning of the first page before performing the moving operation and the angle identified based on the movement velocity (para [0101, 0104]: e.g. computed moving direction may include a value such as 30°); controlling, in a case where the moving operation is performed after performing the first display process, whether or not to perform a second display process based on whether or not the found sum is greater than a predetermined threshold wherein the second display process is a process for displaying, on the display unit, a predetermined animation showing that the first page after turning by the first display process further turns around the reference line such that an edge of the first page goes across a position of the reference line, and wherein, in a case where the second display process is performed, a page displayed in the predetermined region is changed from the first page to a second page (para [0075, 0120]: e.g. 60° is a threshold angle in which subsequent pages start to be turned to the left side). Lee does not disclose performing, before a moving operation is performed, a first display process of displaying an animation on the display unit in a case where a touch operation is performed and performing a second display process in a case where a moving operation is performed and after turning by the first display process
However, Morton in the analogous art of page turning teaches: performing, before a moving operation is performed, a first display process of displaying an animation on the display unit in a case where a touch operation is performed and performing a second display process in a case where a moving operation is performed and after turning by the first display process (fig. 4; para [0053]: performing, before a user may perform a moving operation to perform a second display process of displaying the next page, a preview of a turning to a next page animation, the moving operation is performed after the page turning animation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morton with the 
As per claim 20, Lee teaches a non-transitory computer readable storage medium storing a program that causes a computer of an image processing apparatus to execute displaying aha page on a display unit (figs. 3, 9-30 and 35-40); performing a first display process of displaying an animation on the display unit in a case where a touch operation is performed wherein the animation shows that a first page is turned by a predetermined angle around a reference line (figs. 3, 9-30 and 35-40; para [0078-0080]: an animation of a page turning around  a reference line when a touch input is located at a first lower point 720 by a preset angle “e.g.,  -30° ~ +30° ”), wherein the touch operation is an operation of touching with an operator a predetermined region where the first page is displayed, and wherein the moving operation is an operation of moving the operator with which the predetermined region has been touched by the touch operation in a direction toward the reference line (figs. 3, 9-30 and 35-40: direction indicated by arrows); identifying an angle to which the page turns by the moving operation, based on a movement velocity of the operator in the moving operation performed in the predetermined region (para [0034]: for the page turning, “the controller 190 computes a transformed degree of the page based on touch information (e.g. the location, moving direction and speed)”); finding a sum of an angle of turning of the first page before performing the moving operation and the angle identified based on the movement velocity (para [0101, 0104]: e.g. computed moving direction may include a value such as 30°); controlling, in a case where the moving operation is performed after performing the first display process, whether or not to perform a second display process based on whether or not the found sum is greater than a predetermined threshold wherein the second display process is a process for displaying, on the display unit, a predetermined animation showing that the first page after turning by the first display process further turns around the reference line such that an edge of the first page goes across a position of the reference line, and wherein, in a case where the second display process is para [0075, 0120]: e.g. 60° is a threshold angle in which subsequent pages start to be turned to the left side). Lee does not disclose performing, before a moving operation is performed, a first display process of displaying an animation on the display unit in a case where a touch operation is performed and performing a second display process in a case where a moving operation is performed and after turning by the first display process.
However, Morton in the analogous art of page turning teaches: performing, before a moving operation is performed, a first display process of displaying an animation on the display unit in a case where a touch operation is performed and performing a second display process in a case where a moving operation is performed and after turning by the first display process (fig. 4; para [0053]: performing, before a user may perform a moving operation to perform a second display process of displaying the next page, a preview of a turning to a next page animation, the moving operation is performed after the page turning animation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morton with the teachings of Lee. One having ordinary skill in the art would have been motivated to combine such pages to provide user guidance in a case where users do not know how to navigate to the next page.
As per claim 22, the modified Lee teaches the control method according to Claim 1. The modified Lee further teaches that the angle of turning of the first page, before performing the page turn by the moving operation, is identified according to a position where the moving operation has been performed in the predetermined region (Morton: para [0248-0249, 0053, 0282, 0284]: turning animation preview before performing moving operation).
As per claim 23, the modified Lee teaches the control method according to Claim 1. The modified Lee further teaches that the angle of turning of the first page, before performing the page turn by the moving operation, is identified according to a position where the moving operation has been Morton: para [0248-0249, 0053, 0282, 0284]: turning animation preview before performing moving operation).
5.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Lee et al. (“Lee”, US 20130198678 A1), Morton et al. (“Morton”, US 20130057489 A1) and Roth et al. (“Roth”, US 20120254713 A1).
	As per claim 3, the modified Lee teaches the control method according to Claim 1. The modified Lee does not disclose a first page is displayed in parallel in a predetermined region and another region that differs from the predetermined region. However, Roth in the analogous art of display control teaches a first page is displayed in parallel in a predetermined region and another region that differs from the predetermined region (fig. 20; para [0172]: a page is displayed in the upper left in parallel with its thumbnail in the bottom far left). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roth with the teachings of the modified Lee. One having ordinary skill in the art would have been motivated to combine such a display control in order to provide a zoomed view for clearer depiction as well as an overview to provide context.
6.	Claim(s) 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 20130198678 A1), Morton et al. (“Morton”, US 20130057489 A1) and Lee et al. (“ Lee’ ”, US 20130232439 A1).
	As per claim 9, the modified Lee teaches the control method according to Claim 8. The modified Lee does not disclose information correlated with a page is at least one of information relating to a thickness of the page, information relating to material of the page, information relating to a type of the page, and information relating to page No. of the page. However, Lee’ in the analogous art of page information teaches: information correlated with a page is at least one of information relating to a para [0051]: page thickness, material/type; fig. 9: e.g. page No. 54/108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee’ with the teachings of the modified Lee. One having ordinary skill in the art would have been motivated to combine such page information in order to provide users with a realistic object that feels like a real-world object. 
	As per claim 10, the modified Lee teaches the control method according to Claim 9. The modified Lee further teaches in a case where the information correlated with the page is information corresponding to the page being of a first thickness, and the predetermined animation is to be displayed, control is effected so that a first animation of the plurality of predetermined animations is displayed, and wherein, in a case where the information correlated with the page is information that the page is of a second thickness that is greater than the first thickness, and the predetermined animation is to be displayed, control is effected so that, out of the plurality of predetermined animations, a second animation that has a degree of decrease in velocity per unit time when the page turns to a reference line side that is greater in at least part of a turning range at the reference line side than the first animation, is displayed, i.e. a first thickness that is less than the second thickness, and the predetermined animation is to be displayed, control is effected so that, out of the plurality of predetermined animations, a first animation that has a degree of decrease in velocity when the page turns (para [0044]: animation in which pages are turned may be changed according to a thickness of a page; para [0032]: gravity is slowly reduced when a corresponding virtual page corresponds to a thin paper material). 
	As per claim 11, the modified Lee teaches the control method according to Claim 9. The modified Lee further teaches in a case where the information correlated with the page is information corresponding to the page being of a first thickness, and the predetermined animation is to be displayed, control is effected so that a first animation of the plurality of predetermined animations is para [0044]: animation in which pages are turned may be changed according to a thickness of a page; para [0032]: gravity is slowly reduced when a corresponding virtual page corresponds to a thin paper material and is rapidly reduced when the corresponding virtual page corresponds to a relatively thick paper material so that animation changes for a thicker paper material where the thicker paper animates faster with gravity rapidly reduced).
7.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 20130198678 A1), Morton et al. (“Morton”, US 20130057489 A1) and Shinohara (US 20160210004 A1).
As per claim 12, the modified Lee teaches the control method according to Claim 1. The modified Lee does not explicitly disclose in a case where the moving operation is performed in the predetermined region, but control is not effected to change the first page displayed in the predetermined region to the second page, control is effected so that the predetermined animation is not displayed at the display unit, and an animation indicating a way in which the first page turns on the reference line as an axis without the edge of the first page passing the position of the reference line is displayed on the display unit. However, Shinohara in the analogous art of e-books teaches: in a case where the moving operation is performed in the predetermined region, but control is not effected to fig. 12; para [0054, 0059, 0067-0069]: 150a displays an initial page 2 is displayed and 150b displays the start of a page turning wherein the page returns to 150a when a determination is made that the user decides not to turn the page). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shinorhar with the teachings of the modified Lee. One having ordinary skill in the art would have been motivated to combine such a feature in order to imitate page turning of a real life book.
As per claim 13, the modified Lee teaches the control method according to Claim 12. The modified Lee further teaches after displaying of the animation indicating the way in which the first page turns on the reference line as an axis without the edge of the first page passing the position of the reference line on the display unit, an animation indicating the way in which the first page returns to the position before accepting the moving operation is displayed (Shinorhar: fig. 12; para [0054, 0059, 0067-0069]: 150a displays an initial page 2 is displayed and 150b displays the start of a page turning before passing the center/reference line wherein the page returns to 150a when a determination is made that the user decides not to turn the page). 
8.	Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 20130198678 A1), Morton et al. (“Morton”, US 20130057489 A1) and Whitby et al. (“Whitby”, US 20110029914 A1).
	As per claim 14, the modified Lee teaches the control method according to Claim 8. The modified Lee does not disclose a page is a layout image where images to be laid out are laid out in slots. However, Whitby in the analogous art of page layout teaches a page is a layout image where images to para [0125]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Whitby with the teachings of the modified Lee. One having ordinary skill in the art would have been motivated to combine such a page layout in order to provide user creation and editing for customization and personalization of a page, especially for a photo album.
	As per claim 15, the modified Lee teaches the control method according to Claim 14. The modified Lee further teaches first selecting of automatically selecting at least one template from a plurality of templates, without accepting selection instructions from a user, and second selecting of automatically selecting at least one image data from a plurality of image data, without accepting selection instructions from a user wherein the layout image is an image where images to be laid out, represented by selected image data, are laid out in slots in the selected template (Whitby: para [0125, 0131]: determination step for automatically selecting a template).
9.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”, US 20130198678 A1), Morton et al. (“Morton”, US 20130057489 A1) and Boon et al. (“Boon”, US 20030048250 A1).
As per claim 17, the modified Lee teaches the control method according to Claim 1. The modified Lee further teaches accepting output operations of outputting the page wherein, in a case where the output operations are accepted, output relating to the page is performed (Lee: figs. 3, 9-30 and 35-40; para [0120]). The modified Lee does not disclose printing a page by an image forming apparatus and externally transmitting an image data representing the page to the image forming apparatus. However, Boon in the analogous art of image data teaches: printing a page by an image forming apparatus and externally transmitting an image data representing the page to the image forming apparatus (para [0006-0007]: “print what is conveniently stored in a computer…like in the case of printing a picture on a sheet of paper…even if the manuals are sometimes dispensed in the form of a CD-ROM, more often than not people would print them out into a hard-copy format in order to facilitate reading”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boon with the teachings of the modified Lee. One having ordinary skill in the art would have been motivated to combine such image data given that such data can be stored in a computer and printed when necessary or for convenience (para [0006]). 

Response to Arguments
10.	Applicant's arguments filed 06/22/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection.

Inquires
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
	
/Le Nguyen/				
Patent Examiner 			
December 30, 2020
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174